Citation Nr: 0842943	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  96-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Evaluation of seizure disorder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran had active service from February 1981 to June 
1981 and from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was remanded by the Board in May 2006 for further 
evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 1996 VA Form-9, Substantive Appeal, the 
veteran indicated that he wished to appear for a BVA hearing.  
In a July 2001 report of contact, the veteran again requested 
a travel board hearing.  In light of the veteran's request 
for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




